             Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MARTIN MARIETTA MATERIALS, INC.                       §
                                                      §
        Plaintiff,                                    §
                                                      §
        vs.                                           §        Case No. ____________________
                                                      §
ANDERSON EAM, LLC                                     §
                                                      §
        Defendant.                                    §

                                   ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiff, Martin Marietta Materials, Inc. ("Martin Marietta" or “Plaintiff”) files this

Complaint against Defendant, Anderson, EAM, LLC ("Anderson" or “Defendant”) as further set

forth below:

                                            PARTIES

        1.      Martin Marietta is incorporated under the laws of the State of North Carolina with

its principal place of business located at 2710 Wycliff Road, Raleigh, North Carolina. Accordingly,

Martin Marietta is a citizen of the State of North Carolina.

        2.      Anderson is a limited liability company presumed to be organized and existing

under the State of Texas, with its principal place of business is located at 10864 Signal View Hill,

Austin, Texas 78739. Anderson’s sole member is Dan Anderson, presumed to be a resident of the

State of Texas and whose address is 10684 Signal Hill View, Austin, Texas 78737. Through the

Texas Secretary of State, Anderson has designated William T. Peckham as its registered agent in

Texas for service of process. Accordingly, service may be affected through Mr. Peckham at 1104

Nueces St, Suite 104, Austin, Texas 78701.


Original Complaint                                                                            Page 1
             Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 2 of 9




                                 JURISDICTION AND VENUE

        3.      Jurisdiction. This is a civil action over which this Court has jurisdiction under 28

U.S.C. § 1332 as Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00. Specifically, Martin Marietta is a citizen of the State of North

Carolina, and Anderson is a citizen of the State of Texas. Additionally, this suit concerns a

construction contract worth over $1.75 million dollars, the breach of which by Anderson has

caused Martin Marietta to suffer several hundred thousand of dollars’worth of damage.

        4.      Venue. Pursuant to 28 U.S.C. § 1391(b)(2) venue is proper in the Western District

of Texas, San Antonio Division, as a substantial part of the events or omissions giving rise to the

claim occurred, and a substantial part of property that is the subject of the action, is situated in

Comal County, Texas. The parties’Contract further provides that “each party submits to personal

jurisdiction in any federal district court in the State in which the Property is located and waives all

objections as to venue, inconvenient forum, and the like… ”

                                   FACTUAL BACKGROUND

        5.      Plaintiff is a national supplier of building materials, including cement. Plaintiff

operates a cement plant near Hunter, Texas in Comal County (the “Project Site”). In 2017, Plaintiff

executed an Engineering Procurement Construction Contract (the “Contract”) with Defendant to

construct a new Synthetic Gypsum Feeder System (the “Work”) at the Project Site. A copy of the

Contract is attached hereto as Exhibit A.

        6.      The Work to be performed by Defendant as specified in the Contract included the

engineering design and construction of a screw conveyor system to transport gypsum, a component

commonly used in the production of cement, at the Project Site. All materials and equipment

furnished under the Contract were to be of the best quality and new unless permitted by Plaintiff.



Original Complaint                                                                               Page 2
             Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 3 of 9




        7.      A Performance Guarantee was included in the Contract and contained the

performance standards that the equipment and systems must meet for material load feed rate and

noise. Defendant represented it could meet these standards and agreed to a one-year Warranty for

the Work.

        8.      Almost immediately, the Work failed. Specifically, when Plaintiff operated the

feeder system at even a reduced capacity, failure occurred in the gearboxes, spur gears, and chain

drives. Upon investigation, Plaintiff discovered that the gearboxes, spur gears and chain drives

were undersized and not capable of handling the horsepower required to meet the material load

feed rate specified in the Contract.

        9.      Upon further investigation, to make matters worse, Plaintiff discovered that the

gearboxes were remanufactured and not of new quality as specified in the Contract. In fact, the

dates of manufacture on the gearboxes show they were all between 23 and 33 years old.

        10.     Accordingly, Martin Marietta was forced to replace the failed equipment with new

units rated at the correct capacity.

        11.     Additionally, because of these failures, the Work experienced significant delays in

becoming operational. The Contract provided that time was of the essence and Defendant was to

meet completion by benchmark dates, subject to permitted delays defined in the Contract. The

Contract includes a liquidated damages clause for failure to meet completion on time. Defendant

failed to complete the Contract as required and is therefore subject to liquidated damages.

        12.     Additionally, Defendant is liable other delay-related injuries that Plaintiff has

suffered. For example, for each day the system was non-operational, Plaintiffs lost several

thousand dollars’worth of productivity.




Original Complaint                                                                            Page 3
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 4 of 9




        13.     Plaintiff made demand on Defendant to repair its work. Defendant has failed to

make the necessary repairs. Yet, Defendant continues to seek payment for its deficient and non-

compliant Work after being notified of the failures described herein.

        14.     Defendant has also allowed liens to be filed on the Project Site in excess of

$270,000. Despite its contractual obligation to pay subcontractors, Defendant failed to pay two

subcontractors more than $50,000, and liens have been asserted. Additionally, despite the failure

of its Work and breach of the Contract, Defendant has filed its own lien against the project in an

amount of nearly $220,000.

                                       COUNT I
                                  BREACH OF CONTRACT

        15.     Paragraphs 1 through 14 of this Complaint are incorporated herein by reference.

        16.     Defendant entered into the Contract with Plaintiff as described herein. Defendant

breached such Contract by failing to construct the Work in accordance with the specifications,

provide new components, and meet the completion dates required.

        17.     Defendant breached the Performance Guarantee by failing to meet the standards

specified for the equipment furnished, timely installation of same, and remedy of defects.

        18.     Defendant breached the Contract by failing to pay subcontractors on the project.

        19.     Defendant’s breach of contract proximately caused damage to the Plaintiff in an

amount expected to exceed $500,000.00. All conditions precedent have occurred or have been

met.




Original Complaint                                                                           Page 4
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 5 of 9




                                        COUNT II
                                   BREACH OF WARRANTY

        20.     Paragraphs 1 through 14 of this Complaint are incorporated herein by reference.

        21.     Defendant made numerous express and implied warranties to Plaintiff regarding

the Work, including, but not limited to, the quality and characteristics of the materials used in the

construction of the conveyor belt system. Defendant knew or had reason to know that Plaintiff

was relying on Defendant’s skill, expertise, and judgment to have a properly designed and

constructed system built in accordance with the plans and specifications, and in a good and

workmanlike manner that, at a minimum, complied with industry standards and reflected the

quality of work performed by one who has the knowledge, training, and experience necessary for

the successful practice of the trade. Plaintiff relied on these warranties to its detriment.

        22.     Defendant’s design and construction of the Work wholly failed to comply with the

express and implied warranties provided to Plaintiff.

        23.     Defendant’s failure to comply with its warranties proximately caused Plaintiff to

suffer actual damages in an amount within the jurisdictional limits of this Court, for which Plaintiff

seeks judgment against Defendant.

                                            COUNT III
                                             FRAUD

        24.     Paragraphs 1 through 14 of this Complaint are incorporated herein by reference.

        25.     Defendant made numerous representations of existing material facts to Plaintiff,

including, but not limited to, the quality and characteristics of the components used in construction

of the Work, and promises and agreements which they had no intention of fulfilling. Defendant

represented that the gearboxes would be of the best quality and new. These representations were

false and material. Upon information and belief, Defendant knew these representations were false,



Original Complaint                                                                              Page 5
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 6 of 9




or at a minimum, these representations were made recklessly without knowledge of the truth.

Defendant made these representations with deliberate disregard for the truth. Defendant intended

that Plaintiff rely on these representations; and Plaintiff did in fact rely on Defendant’s false

representations by entering into the Agreement.

        26.     As a result, Plaintiff has suffered damages and are entitled to recover from

Defendant actual damages, attorneys’fees, costs of court, and pre- and post-judgment interest.

Plaintiff are also entitled to recover exemplary and punitive damages because Defendant’

conduct was malicious, fraudulent and intentional.

                                      COUNT IV
                     FRAUD IN THE INDUCEMENT OR ALTERNATIVELY,
                            NEGLIGENT MISREPRESENTATION

        27.     Paragraphs 1 through 14 and 24 through 26 of this Complaint are incorporated

herein by reference.

        28.     Defendant either fraudulent or negligently made representations to Plaintiff with

the intent that Plaintiff rely on those representations. Those representations were false. Plaintiff

relied on these false representations to their detriment. As a result of Defendant’ false

representations, Plaintiff have suffered actual damages. Also, Defendant’acts and omissions are

the type for which exemplary damages are appropriate.

        29.     Plaintiff are entitled to recover damages including actual damages, exemplary

damages, attorneys’fees, court costs, and pre- and post-judgment interest.




Original Complaint                                                                            Page 6
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 7 of 9




                                            COUNT V
                                          NEGLIGENCE

        30.     Paragraphs 1 through 14 of this Complaint are incorporated herein by reference.

This claim is in the alternative to Count One.

        27.     Defendant owed Plaintiff a duty to perform its services with the care, skill,

expedience, and faithfulness that persons of ordinary prudence in the engineering and construction

business would have exercised under the same or similar circumstances.

        28.     Defendant’s substandard services, including, but not limited to, Defendant’s failure

to properly design, procure, and install the equipment in accordance with the plans, specifications,

and usual and customary standards; failure to construct the Work within the time specified in the

Contract; and failure to correct defects in workmanship in the construction of the Work once those

defects became known to Defendant constitute a breach of Defendant’s duty to Plaintiff.

Defendant’s failure to perform reasonable and necessary work in accordance with industry

standards, either as the party directly responsible for completion of the work or as the party

responsible for supervising and managing completion of the work by and through its

subcontractors, resulted in foreseeable damage to the Project Site.

        29.     Plaintiff was forced to make extensive repairs to the Work that were damaged as a

result of Defendant’s negligence at its own expense.

        30.     Each of the foregoing acts, among others, constitute negligence that proximately

caused Plaintiff to suffer actual damages in an amount within the jurisdictional limits of this Court,

for which Plaintiff seek judgment against Defendant.

        31.     Furthermore, each of the foregoing acts, among others, demonstrates such an entire

want of care as to raise the belief that one or more of said acts was the result of Defendant’s




Original Complaint                                                                              Page 7
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 8 of 9




conscious indifference to the rights or welfare of Plaintiff. As a result of such gross negligence,

Plaintiff is entitled to recover exemplary damages against Defendant.

                                          ATTORNEYS' FEES

        32.       As a result of Defendant’s acts and omissions described herein Plaintiff retained

the undersigned counsel and agreed to pay the undersigned counsel a reasonable fee. Plaintiff is

entitled to recover attorney’s fees under Texas Civil Practice & Remedies Code section 38.001.

                                                 PRAYER

        33.       Plaintiff prays that Defendant be cited to appear and answer herein and upon hearing

that Plaintiff recover judgment against the Defendant for the following:

              a. actual damages;

              b. liquidated damages as allowed by the Contract;

              c. attorneys’fees for services rendered and that are allowed by law;

              d. pre- and post-judgment interest and costs;

              e. exemplary damages as allowed by law;

              f. all other relief Plaintiff may show itself entitled to in law or in equity.




Original Complaint                                                                              Page 8
           Case 5:18-cv-01252-XR Document 1 Filed 11/29/18 Page 9 of 9




                                     Respectfully submitted,

                                     /s/ Cara D. Kennemer
                                     _________________________________________
                                     Cara D. Kennemer
                                     State Bar No. 24036489
                                     Richard E. Schellhammer
                                     State Bar No. 17736860
                                     UNDERWOOD LAW FIRM, P.C.
                                     1008 Macon Street, Suite 101
                                     Fort Worth, TX 76102
                                     (817) 885-7529
                                     (817) 977-0880 facsimile
                                     cara.kennemer@uwlaw.com
                                     res@uwlaw.com


                                     ATTORNEYS FOR PLAINTIFF




Original Complaint                                                        Page 9
